Case 8:19-cv-00423-WFJ-SPF Document 111 Filed 05/18/20 Page 1 of 4 PageID 1118




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 CHRISTOPHER MARK PARIS
 and OXEBRIDGE QUALITY
 RESOURCES INTERNATIONAL, LLC,

       Plaintiff,
 v.                                                 CASE NO. 8:19-cv-423-T-02SPF

 GUBERMAN PMC, LLC,
 DARYL GUBERMAN,
 and DONALD LABELLE,

      Defendants.
 ____________________________________/

                                       ORDER

       Before the Court is Plaintiffs’ Motion for Entry of Final Judgment (Dkt.

 110), filed in accord with this Court’s order of February 21, 2020 (Dkt. 109). In

 that order, Defendants Daryl Guberman, Guberman PMC, LLC, and Donald

 LaBelle were found in contempt of court, and a default was entered as the sanction

 against them. Dkt. 109. Their pleadings and defenses were stricken. Id. The

 Court notes that it finds default and these three Defendant’s defalcations by clear

 and convincing evidence. Default was the appropriate sanction; Defendants

 presented no other alternative. After careful consideration of the motion, the

 affidavit of Christopher Paris with attachments (Dkt 110-2), the verified complaint

 (Dkt. 1), and the entire court file, the Court grants the motion for final judgment.
Case 8:19-cv-00423-WFJ-SPF Document 111 Filed 05/18/20 Page 2 of 4 PageID 1119




         Plaintiffs Mr. Paris and his company Oxebridge Quality Resources

 International, LLC (“Oxebridge”) serve the aerospace industry “to help

 organizations ensure that they meet the needs of customers and other stakeholders

 while meeting statutory and regulatory requirements.” Dkt. 110 at 1–2. Oxebridge

 makes obtaining important certification levels quicker, which in turn leads to

 lucrative contracts for the companies. Plaintiffs developed their business using a

 vast knowledge of the ISO 9000 family of quality management systems standards,

 while Defendants competed by providing similar certifications not based on ISO

 9000.

         Eventually, Defendants posted defamatory content about Mr. Paris and

 Oxebridge on various websites. Defendants also illegally intercepted and disclosed

 private communications between Plaintiffs and Defendants. Plaintiffs then filed

 this lawsuit for defamation, tortious interference with business relationships,

 misrepresentation of copyright claims, abuse of process, illegal wiretapping and

 disclosure of intercepted communications, and other claims.

         Plaintiffs were damaged by the defamatory postings on the websites listed at

 docket 110-1. They lost existing contracts, many bids, and their good professional

 reputation. The exhibits attached to the affidavit list the lost business bids for the

 years 2018 and 2019, which totals $1,614,350.00. Dkt. 110-2.
Case 8:19-cv-00423-WFJ-SPF Document 111 Filed 05/18/20 Page 3 of 4 PageID 1120




          In addition to compensatory damages, Plaintiffs sought in the complaint both

 punitive damages and injunctive relief under the Florida and United States wiretap

 statutes.1 Dkt. 1 at 59–61 (Counts VIII, IX, X). Plaintiffs now seek $500,000.00

 in punitive damages and an injunction barring any additional interceptions and

 ordering Defendants to remove from the world wide web a taped recording of the

 June 22, 2017 telephone call between the Mr. Paris and Mr. Guberman.

          The Court finds the amount of compensatory damages for the lost bids is a

 sum certain and therefore a hearing is not necessary. Punitive damages, however,

 require a hearing. See, e.g., Jenkins v. Clerk of Court, U.S. Dist. Ct., So. Dist. of

 Fla., 105 F. App’x 988, 989–90 (11th Cir. 2005) (“Punitive damages are not a

 certain or ascertainable sum, and cannot be entered without a hearing.”); Johnson

 v. New Destiny Christian Ctr. Church, Inc., 324 F.R.D. 404 (M.D. Fla. Jan. 2,

 2018) (imposing sanction of default for defendants’ refusal to comply with

 discovery orders; set trial on punitive damages). Additionally, punitive damages

 are discretionary under both the federal and Florida wiretap statutes. See Vista

 Marketing, LLC v. Burkett, 812 F. 3d 954 (11th Cir. 2016) (noting 1986

 amendment to wiretap statute made award of damages discretionary by changing

 “shall” to “may” and citing Direct TV, Inc. v. Brown, 371 F.3d 814, 817–18 (11th

 Cir. 2004)). Apart from the malicious and wanton defamatory acts both alleged


 1
     Fla. Stat. § 934.10; 18 U.S.C. §§ 2511(1)(A) & (C).
Case 8:19-cv-00423-WFJ-SPF Document 111 Filed 05/18/20 Page 4 of 4 PageID 1121




 and averred, neither the complaint nor the affidavit establishes the wiretap

 violation of the 2017 telephone call mandates punitive damages.

       It is therefore ORDERED AND ADJUDGED:

       1) Defendants shall remove any recording of the intercepted communication

          of June 22, 2017 from the world wide web.

       2) Defendants shall remove the defaming posts listed at docket 110-1 and

          attached as an appendix to this Order.

       3) The Clerk is directed to enter final default judgment in favor of Plaintiffs

          and against Defendants Daryl Guberman, Guberman PMC, LLC, and

          Donald LaBelle in the amount of $1,614,350.00 as compensatory

          damages, together with post-judgment interest.

       4) The Clerk is directed to close the case.

       DONE AND ORDERED at Tampa, Florida, on May 18, 2020.
